Case 0:12-cr-60016-KMW Document 238-1 Entered on FLSD Docket 02/08/2021 Page 1 of 4




                                                                                 r ''>
                       U N IT ED ST A T E S D IST R IC T C O U R T
                       SO U T H E R N D ISTR IC T O F FL O R ID A

                           C ase N o: 1:12-C R -60016-K M W


    UN ITED STA TE S O F A M ER ICA ,
          Plaintlff



    JA M ES PR IC E,
         Defendant


       D E FE N D A N T 'S SU PPL EM EN T A L EX H IB IT S T O TH E R E PLY IN
                          SU PPO R T O F TH E M O T IO N FO R
                    C O M P A SSIO N A TE R E L EA SE/R E D U C T IO N
                                     IN SE N T EN C E


         C O M E N O W , Jam es Price (tûthe Defendant''), and files this, his

    SU PPLEM EN TA L EXH IBIT S TO TH E REPLY (ECF 231) IN SUPPO R T
    O F TH E M O T IO N FO R C O M PA SSIO N A T E R E L E A SE/R E D U C T IO N IN

    SENTENCE (ECF 226).
Case 0:12-cr-60016-KMW Document 238-1 Entered on FLSD Docket 02/08/2021 Page 2 of 4




           1.     A ttached hereto, as exhibits ûEA -F'' are copies of the technical

    produet docum entation for the Saint Jude M edical's (ûûthe m yM erlin
    Confirmed Rx M odel DM 3500'')1 implanted eardiae monitor device (ûkthe
    device''),the myM erlin M obile Application (tEthe app''),and the M TX 2000
    A ctivator.



                  These exhibits provide the court w ith an additional factual basis

    as to how the device surgically im planted in M r. Price operates, and the

    deviee and softw are's dependent requirem ents, i.e., B luetooth, W i-Fi, and

    io s/A ndroid M obile device, or optionalM TX 2000 A ctivator device.



                  A dditionally, these exhibits conclusively dem onstrate that absent

    the availability and functioning of all of these required com ponents, the

    im planted device CAN N O T successfully m onitor and protect M r.Price's life,

    already at great risk, by instantly alerting doctors to sudden changes in his

    condition.




    1     SeeExhibit B Page2(Diagnostics-TotalEGM Storage60minuteslindicatingthemyMerlin
    Confirm Rx M odelDM 3500 device isONlFcapable ofstoring 60 m inutes'worth ofdata befbre itis
    overwritten ifitesnotconnected to an io s/Android orM TX 2000 Activator.
                                                  2
Case 0:12-cr-60016-KMW Document 238-1 Entered on FLSD Docket 02/08/2021 Page 3 of 4




    D ated February 5,2020.



                                          R espectfully Subm itted,

                                           Jam es             sylam
                                                              Digitall
                                                                     y signed
                                                                     es price
                                               .
                                           Prlce              o
                                                              qo
                                                               a:te:2o21. o2.os
                                                                 ao:zs -os'oo'
                                          /s/Jam es Price
                                          U SM N o.98922004
                                          D efendant
                                          FederalCorrection Institution
                                          P.O .Box 779800
                                          M iam i,Florida 33177-9800
                                          Tel:305-259-2402
                                          Email:PricelamesE@ outlook.com
Case 0:12-cr-60016-KMW                  ! ()irtlolt,wLealxlesIwsocl's'n@t'ka238-1
                                                    Document                a'@pB@3aolmug1e
                                                                                          fsmt'pedslql.MBIlmeon
                                                                                          Entered            I7el$0uFLSD
                                                                                                                    OI1PIO!AElOq4PL:Docket
                                                                                                                                    Setnflkl          w1@PI*Ql*4PtIM 1@@Page
                                                                                                                                                                        1.GId
 ppâoekl r  V  .
               suet  .pmxlesm slqtsll11v oamg
                  udlt
                     l
                     s ol
                        euolwuJewlr  ekvr apuv.I!ew &taopdDulptlesulesn1o;xlelospeplaœueIpue.polxlesIelsoa's'oetl;loxpodo.
                                     '                                                                                          ldeq,s!ôusexoedslqz02/08/2021
                                                                                                                                                         @      wz:uodnq
                                                                                                                                                                              4 of 4
  eeP@ld +'
          * -*



                                                                                                                                                          @
                                                                                                                                                          xt
                                                                                                                                                           Ku
     bC,
     =K
     .
      D
         Q                                      rk
                                                 Q
                                                 w,.
                                                   @*
                                                    @
                                                    ,
                                                    o
                                                    W
                                                    0
                                                 Q4 '
                                                     .
                                                     i
                                                     o
                                                    =:
                                                    -a
                                                                  1                                                  D
                                                                                                                                                          Oy
                                                                                                                                                          1 #
     P                                                            -..
                                                                  2            z
                                                                              =;
                                                                              K                                      O
     ;l
      <l1*
      O                                                           3           tg
                                                                              Kn                                     O                                     d:
                                                                                                                     F- D tu
     Ië
      F.
                                                                              >u
                                                                                              *y 7                   &?(OJ D
                                                                                                                           z
                                                                                               * 1
                                                                                              <ivi l                 a: ua an                             *7
                                                                                              = j i                  K-Q
                                                                                                                     F  F->
                                                                                                                          <
                                                                                                                            z                             Q t
                                                                                              1t
                                                                                              =                      EDX , 17                             - =
                                                                                                                                                            *
                                                                  *
                                                                  Y +                         >11
                                                                                                I1
                                                                                                .
                                                                                                 ).                  t
                                                                                                                     *b K x <
                                                                                                                       ca > Q                             <
 @                                                                                            Q)*j-1
                                                                                              œ                      < z x      tr                        *
                                                                                                                     F-) a:s.
                                                                                                                     @          O
                                                                  -
                                                                  œ -
                                                                             =                O w
                                                                                                                     O :
                                                                                                                         ul X
                                                                                                                         I:o
                                                                                                                                =-
                                                                                                                                u
                                                                                                                                 .
                                                                                                                                                          =î
                                                                  o<                                              t
                                                                                                                  œD> =%                                   t5
                                                                                                                  xoos                                     19
             =                                                    œ # î
                                                                                                                  D œ % >
                                                                                                                                                           > -
                                                                                                                                                             o
                                                                      .


  o <
                                                       *
                                                       d
                                                       '


  X
  œ                                                                                           N
                                                                                       o. t
                                                                                          s
                                                                  ''
                                                                  <
                                                                  t e;z:I&:4 X *                                           I
                                                                  :;ç .1:xeuvr!< tx                                        t
                                                                                                                           ou               .'
                                                                  v$ :ï et
                                                                        ,-!zg- DI                       ,                  x                '
                                                                                                                                            e
                                                                  ::izrknekorepl-e D                        '              D
                                                                                                                           =
                                   *                                                   =                                   m                *
                                   m .
             e                      >% o
                                   Wm r
                                                                                       -                                   M                o
                                          o                                            <        R                          =
                                                                                                                           v                >
                                    N m                                 '              >                        ul         2:
                                                                                                                           c            -
  nD
  i l
    8
    n
                                    o =
                                   =u m
                                   't:: .tj
                                    *
                                    m c
                                          X
                                                           ;:
                                                           :r:
                                                           D'
                                                             ;)
                                                              :1
                                                              jg'
                                                           e 2 Z
                                                                !: .,:
                                                                j    I!
                                                                      j,'-
                                                                       !y,             .-
                                                                                        .--
                                                                                                G
                                                                                                <
                                                                                                (7
                                                                                                j
                                                                                                !
                                                                                                q
                                                                                                i
                                                                                                k-
                                                                                                j
                                                                                                   -
                                                                                                 111
                                                                                                   ,  ..k
                                                                                                   1111
                                                                                                   .    I1
                                                                                                        -II
                                                                                                          1I
                                                                                                           ,
                                                                                                           k
                                                                                                            '
                                                                                                                >œ
                                                                                                                <
                                                                                                                 m
                                                                                                                ll
                                                                                                                'p
                                                                                                                 r
                                                                                                                 '
                                                                                                                 ,
                                                                                                                 '
                                                                                                                  m
                                                                                                                           <v
                                                                                                                           m
                                                                                                                           -'   .           I.

                                   wh, O                      '
                                                              1      F ë
  k
  t                                  fl) kn
                                          (!)
                                                            '
                                                            ) D


   g M
     S                                     QJ
                              .            11                           '
                                                                        ,
                                                                        .        .e
                                                                                  q                 *
                             W             >                            Q
                                                                        m        =q$                D
                             =             =
                                           N                            c         >
                                                                                              œ :
                                                                                              ï                                                                qZ
   g
   a         T
                             w9.
                             W
                             *
                             E
                                           E
                                                                        ; e
                                                                        e Q                         z                                                          a7
                                                                                                                                                               >
                                                                                                                                                               'T
                                                                                              oQ
                                                                                               k
   k F
     2                       O                                          z
                                                                        .ëëi     Q
                                                                                 îqt
                             =u.                                        *J       *.
                                                                                 Q                                                                             *r
                              O
                             +-
                             =                   1
                                                                        .wo
                                                                        tou
                                                                                 QM
                                                                                 .*
                                                                                              W #                                                             id
                                                                                                                                                               o
   k
   j                         >S
                              !!                 4
                                                 ,,
                                                  *                               Q.
                                                                                 Q4
                                                                                              > -
                                                                                                F
   h; m
      d                       =                  o
                             t)                   r                     E
                                                                        a
                                                                                 :u
                                                                                 .et                                   A
                             œ
                             Q                    ;                                           = /                      .2
                                                                                                                       n.                        a.
                                                                        'c
                                                                         REo%
                             *.                   p
                                                  4,                                                                   *                              O        o
                             *
                             *1                  .G                     œ
                                                                            =
                                                                        t Bth o
                                                                              to              m O                      LD't
                                                                                                                          Ob                u    &
                                                                                                                                                 u:
                                                                        uksa.                                          Q8 X
                                                                                                                       M                     ,f
                                                                                                                                              a       e        =
                             =                   -d                        * %:
                                                                                                                       -                              =        o
                              U.                  (7
                                                  c                        R
                                                                         > œ =                                         œ œ --               * +       M        o
                              ta                  =                      O:.$
                                                                         t  a.%*                                            o                 u       M        o
                             =k                   tt
                                                  E                     ., 'a                                          $2 N                 -* O      >        D
                                                                                                                                                               o
                             =œ                                         @> Q.7
                                                                             r
                                                                             1                a
                                                                                              e $
                                                                                                                       d
                                                                                                                       m.g* x.              X fO


   Q
                                                  *                                                                                            â
                             =o                   .G                    *%
                                                                        !  =%2                  œ
                                                                                              = %                      '
                                                                                                                       =,i) D.
                                                                                                                       i                    w y       O        .
                                                                                                                                                               o
                                                                        =- x E
                             +,
                             u
                             *
                                                  =
                                                   *
                                                  ;tt                   %*'%
                                                                        ixE
                                                                           >e
                                                                           g                                            m
                                                                                                                                    .         z,
                                                                                                                                                      *
                                                                                                                                                      -        *
                                                                                                                                                               œ
                                                                                                                                                               o
                              G
                             11                   D
                                                     E                  ==
                                                                             ,

                                                                        S* x O
                                                                                              < œ                       O

                               ..!
                                 ,x......,  .....,.!
                                         x..$
                                                                        . x t                 >:
